Citation Nr: 0813337	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-07 629	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for discogenic disease 
of the cervical spine to include as secondary to service-
connected residuals of a fracture of the left scapular wing.  

2. Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for bilateral hand 
shakiness.  

4. Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the left wrist.  

5. Entitlement to a compensable rating for residuals of a 
fracture of the left radial head.  

6. Entitlement to a compensable rating for residuals of a 
fracture of the left scapular wing.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1976 to January 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The currently diagnosed discogenic disease of the cervical 
spine is unrelated to an injury or disease of active service 
origin, and was not caused by or made worse by the 
service-connected residuals of a fracture of the left 
scapular wing.  

2. There is no competent evidence to show that the veteran's 
current bilateral hearing loss either had its clinical onset 
during active service or the first post-service year, or 
underwent an increase in severity during his period of active 
service.

3. A disability manifested by bilateral hand shakiness is not 
diagnosed.  

4. The residuals of a fracture of the left wrist are 
manifested by slight limitation of motion, 65 degrees of 
dorsiflexion, 75 degrees of palmar flexion, and 20 degrees of 
radial deviation, and soreness and stiffness, especially in 
cold or wet weather; ankylosis and arthritis of the left 
wrist is not shown.  

5. The residuals of a fracture of the left radial head are 
manifested by slight limitation of motion, forward flexion to 
140 degrees, forearm pronation to 80 degrees, and forearm 
supination to 85 degrees, and pain and stiffness; X-rays 
showed a small cystic change in the lateral condyle of the 
distal humerus, but no arthritis.  

6. The residuals of a fracture of the left scapular wing are 
manifested by slight limitation of motion, flexion to 170 
degrees, abduction to 170 degrees, and internal and external 
rotation to 90 degrees; X-rays showed that the scapular wing 
remained intact without evidence of arthritis.  


CONCLUSIONS OF LAW

1. Discogenic disease of the cervical spine was not incurred 
in active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

2. A bilateral hearing loss disability was not due to disease 
or injury incurred in or aggravated by active service, and 
may not be presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

3. Bilateral hand shakiness is not due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

4. The criteria for a rating higher than 10 percent for 
residuals of a fracture of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2007).

5. The criteria for a compensable rating for residuals of a 
fracture of the left radial head have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2007).

6. The criteria for a compensable rating for residuals of a 
fracture of the left scapular wing have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claims, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005 and in March 2006.  The VCAA 
notice included the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during active service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during active service.  The notice included the type of 
evidence needed to substantiate the claim of secondary 
service connection, namely, evidence that a disability was 
caused or aggravated by a service-connected disability.  The 
notice included the type of evidence needed to substantiate 
the claims for increase, namely, evidence indicating an 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life.

The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  The notice included the provisions 
for the effective date of the claims and for the degree of 
disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

Regarding the VCAA notice as to the provisions for the 
effective date of the claims and for the degree of disability 
assignable, which was provided after the initial adjudication 
of the claims, the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, as the claims are denied, no disability rating 
or effective date can be awarded as a matter of law.  
Therefore, there is no possibility of any prejudice to the 
veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Additionally, as to the claims for increase, at this stage of 
the appeal, when the veteran already has notice of the rating 
criteria as provided in the statement of the case in February 
2006, there is no reasonable possibility that further notice 
of the exact same information would aid in substantiating the 
claims.  Moreover, after the veteran was provided the 
criteria of the Diagnostic Code under which the claimant was 
rated, including the specific measurements, the veteran 
indicated in April 2006 that he had no more information or 
evidence to substantiate the claims.  For this reason, the 
deficiency as to VCAA compliance under Vazquez-Flores, 
regarding general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result, is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined.  The RO has 
obtained the service medical records, as well as private 
medical records from Southwest Dallas Physicians and S.O., 
M.D., identified by the veteran.  He has not identified any 
additionally available evidence, to include VA medical 
records, for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in June 2005 (joints 
and audiologic) and August 2005 (spine).  VA has not 
conducted medical inquiry in the form of a VA compensation 
examination in an effort to substantiate the claim of service 
connection for bilateral hand shakiness because there is no 
competent evidence of persistent or recurrent symptoms or a 
current diagnosis.  Under these circumstances, a medical 
examination or medical opinion need not be obtained for the 
claim under 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. § 1131.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from active service, 
service connection may be presumed to have been incurred in 
active service even though there is no evidence of such 
disease during the period of active service.  38 U.S.C.A. 
§ 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for disease shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into service except for 
conditions noted on the entrance examination.  This 
presumption of soundness, however, may be rebutted by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection requires (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Discogenic Disease of the Cervical Spine

The veteran claims that he sustained a neck injury during 
service.  He asserted that X-rays of his cervical spine were 
not performed in service.  He also claims that his neck 
condition is attributable to his service-connected left 
shoulder disability.  

Service medical records do not show any complaint, finding, 
history, or diagnosis of a cervical spine abnormality.  On 
the basis of the service medical records, a cervical spine 
disability to include discogenic disease was not 
affirmatively shown to be present during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

After service, a cervical spine condition was first 
documented in February 2002, when the veteran saw his private 
physician with a complaint of neck pain, which was diagnosed 
as neck strain.  A private MRI of the cervical spine in April 
2003 confirmed intervertebral disk protrusions, which 
impinged upon the spinal cord, and multiple neural foraminal 
stenoses.  In May 2003, it was noted that the veteran's 
symptoms of right arm pain and numbness in the index finger 
began the previous month without specific injury.  In June 
2003, the veteran's private physician, S.O., M.D., indicated 
that he saw the veteran for a follow-up evaluation of neck 
and right arm symptoms attributable to cervical radiculopathy 
and spinal stenosis in the cervical spine.  At the time of an 
August 2005 VA examination, the diagnosis was discogenic 
cervical spine disease.  

The VA examiner, who took note of the veteran's injuries 
during service when he was thrown down into a catwalk by the 
blast of a jet engine, remarked that there was no evidence 
that the cervical spine was a problem for the veteran in 
service or soon thereafter.  

In short, there is no competent medical evidence of record 
that relates the veteran's cervical spine disability, first 
documented after service, to an injury or disease of service 
origin.  38 C.F.R. § 3.303(d). 

Also, there is no favorable medical evidence to link the 
current discogenic disease of the cervical spine to the 
service-connected residuals of a fracture of the left 
scapular wing.  Rather, the medical evidence of record 
opposes the claim as the VA examiner in August 2005 expressed 
the opinion that the cervical spine condition was not likely 
related to the left scapular wing problem.  

The veteran has submitted medical extracts from the Internet 
regarding neck pain and spinal trauma, as well as a copy of a 
Board decision in another veteran's case in which service 
connection was established for residuals of a neck injury.  
It appears that the veteran is attempting to show that an 
injury to the neck may not manifest in radiological findings 
until many years later.  In any event, the submissions are 
not probative of whether the veteran's cervical spine 
disability is related to service or service-connected 
disability, and the documents are not accompanied by any 
competent medical opinion interpreting the general principles 
contained therein to the veteran's own circumstances of the 
onset of his cervical spine disability.  

As for the veteran's statements attributing his cervical 
spine discogenic disease to his period of active service, 
where, as here, the determinative issue involves a question 
of medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For this reason, the Board rejects the veteran's 
statements as competent evidence to substantiate the claim 
that the current cervical spine disability, first documented 
after service is related to an injury during service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



As the Board may consider only independent, competent medical 
evidence to support its finding on a question involving 
medical causation, which is not capable of lay observation, 
and as there is no such favorable competent medical evidence 
to support the claim of service connection for discogenic 
disease of the cervical spine, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The veteran claims that his bilateral hearing loss is related 
to service. On an entrance examination in November 1975, the 
results of audiometric testing in pure tone thresholds, in 
decibels at 500, 1000, 2000, and 4000 Hertz were 5, 5, 5, and 
5, respectively, in the right ear; and 10, 10, 20, and 45, 
respectively, in the left ear.  At the time of a separation 
examination in December 1979, an audiogram revealed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz of 15, 5, 5, 10, and 15, respectively, in the right 
ear; and 15, 5, 10, 15, and 40 in the left ear.  There was no 
complaint, finding, or diagnosis of hearing loss during 
service.  

At the time of a VA audiological examination in June 2005, 
the audiogram findings in pure tone thresholds, in decibels, 
at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 5, 30, 
and 40, respectively, in the right ear; and 20, 20, 15, 55, 
and 65, respectively, in the left ear.  Speech recognition 
scores were 96 percent in the right ear and 92 percent in the 
left ear.  The diagnosis was bilateral high frequency 
sensorineural hearing loss with some asymmetric hearing loss 
present on the left side.  

The record shows that with the exception of a single 
audiometric threshold of 45 decibels at 4000 Hertz in the 
left ear, the initial showing of bilateral hearing loss, 
under VA standards for hearing loss disability, comes 25 
years after the veteran's discharge from service in January 
1980.  With regard to the single audiometric threshold in the 
left ear that reflected hearing loss, it was noted at the 
time of entrance in service, so the veteran may not be 
presumed sound to such an extent.  

The sole report in the file that addresses the etiology of 
the veteran's bilateral hearing loss is the June 2005 VA 
examination report, and this evidence is not favorable to the 
veteran's claim.  It indicates that a comprehensive review of 
the veteran's claims file and medical history was undertaken.  
This included notation of his pre-service work at a saw 
manufacturing company with significant noise exposure over a 
two-year period of time, his military noise exposure of 
having worked on a flight deck of an aircraft carrier with 
use of ear protection and of an injury whereby he was hit by 
a jet blast and thrown about 15 feet down into a catwalk, and 
his post-service occupation with the postal service driving a 
forklift for which ear protection was not required.  The 
examining physician expressed the opinion with rationale that 
the veteran's hearing was not affected by military acoustic 
trauma and that the bilateral hearing loss was due to 
etiology other than that related to military service.  
Further, the examiner addressed the veteran's hearing loss in 
the left ear that pre-existed service, and expressed the 
opinion that the hearing loss did not appear to have worsened 
or become aggravated during service.  On separation 
examination, in the left ear the threshold at 4000 Hertz was 
40 decibels as compared to 45 decibels on entrance 
examination. 

In light of the foregoing medical opinions, the Board finds 
that there is no favorable evidence to show that the 
veteran's current bilateral hearing loss had onset during 
service or during the first post-service year.  Further, 
there is no evidence to show that any hearing loss in the 
left ear that pre-existed service as evidenced by a 45 
decibel threshold at 4000 Hertz increased in severity during 
service when compared to a 40 decibel loss at 4000 Hertz on 
separation examination.  

Where, as here, the determinative issue involves a question 
of medical causation, competent medical evidence is required 
to substantiate the claim.  The veteran as a lay person is 
not competent to offer an opinion on a medical diagnosis or 
on medical causation, and consequently his statements to the 
extent that he relates his current hearing loss to service 
does not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).



Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose hearing loss or to relate any current hearing loss 
to service.  Once the veteran goes beyond the description of 
the symptoms or features of a claimed condition to expressing 
an opinion that involves a question of medical diagnosis that 
is medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For this reason, the Board rejects the veteran's 
statements as competent evidence sufficient to establish 
either the diagnosis or etiology of hearing loss.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the claim of 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).

Bilateral Hand Shakiness

The veteran claims that he currently has shakiness in both 
hands related to service.  In a statement received in March 
2005, he asserts that he had never been seen for his problem.  

Service medical records do not show any complaint, finding, 
history, treatment, or diagnosis of a disability manifested 
by shakiness of the hands during or contemporaneous with 
service.  

After service, private medical records do not show any 
complaint, finding, history, treatment, or diagnosis of a 
disability manifested by shakiness of the hands.  

In the absence of medical evidence of a current diagnosis of 
a disability manifested by bilateral hand shakiness, there is 
no valid claim for service connection.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose the disability or to relate any current disability 
to service.  Once the veteran goes beyond the description of 
the symptoms or features of a claimed condition to expressing 
an opinion that involves a question of medical diagnosis that 
is medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For this reason, the Board rejects the veteran's 
statements as competent evidence sufficient to establish a 
diagnosis of a disability manifested by hand shakiness.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only competent medical evidence to 
support its finding, on a question of a medical diagnosis, 
not capable of lay observation, and as there is no competent 
medical evidence of a current diagnosis of a disability 
manifested by bilateral hand shakiness, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

II. Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each of the disabilities discussed below refer to the minor 
or non-dominant extremity.  



Residuals of a Fracture of the Left Wrist

The left wrist fracture residuals are currently rated 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
limitation of motion.  The current 10 percent rating is the 
maximum schedular rating under Diagnostic Code 5215.  

The criteria for the next higher rating, 20 percent, for 
ankylosis of the wrist under 38 C.F.R. § 4.71a, Diagnostic 
Code 5214, requires favorable ankylosis of the wrist in 20 
degrees to 30 degrees dorsiflexion.  

The veteran underwent a VA examination in June 2005, at which 
time his wrist showed no deformities, swelling, or palpable 
tenderness.  Range of motion of the left wrist was slightly 
limited, as follows: 65 degrees of dorsiflexion, 75 degrees 
of palmar flexion, and 20 degrees of radial deviation.  
Active range of motion did not produce any weakness, fatigue, 
or incoordination, and there was normal grip and pinprick 
sensation in the hand.  Although a private medical record 
dated in December 2002 diagnosed osteoarthritis of the left 
wrist, X-rays of the left wrist at the time of the VA 
examination showed only small cystic changes in the 
navicular, lunate, and triquetrum bones.  The diagnosis was 
fractured left wrist with residuals of soreness and 
stiffness, especially with cold or wet weather.  

Based on the clinical findings to include the absence of 
ankylosis of the left wrist, the criteria for the next higher 
rating have not been met.  The Board has considered the 
findings of pain with limitation of motion on examination; 
however, in furnishing range of motion findings, where 
applicable, the VA examiner in fact specifically furnished 
measurements of range of motion that gave attention to pain.  
For example, pain was noted at or very near (within 5 
degrees) the endpoints of the range of motion.  In any case, 
there is no credible objective evidence to show that pain on 
use or during flare-ups results in ankylosis, or additional 
functional limitation to the extent that under the 
limitation-of-motion code the left wrist disability would be 
more than 10 percent disabling.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

There are no other rating criteria by which the veteran would 
be more appropriately evaluated in terms of his left wrist 
fracture residuals.  As criteria for a higher rating have not 
been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Residuals of a Fracture of the Left Radial Head

The left radial head (elbow) fracture residuals are currently 
rated noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5206, for limitation of flexion of the forearm.  

The criteria for the next higher rating, 10 percent, for 
limitation of flexion of the forearm under 38 C.F.R. § 4.71a, 
Diagnostic Code 5206, requires flexion limited to 100 
degrees.  Also, the criteria for a 10 percent rating under 
Diagnostic Code 5207, requires limitation of extension to 45 
degrees.  Under Diagnostic Code 5212, the criteria for a 10 
percent rating requires malunion of the radius with bad 
alignment.  Under Diagnostic Code 5213, the criteria for a 10 
percent rating are limitation of supination to 30 degrees or 
less.  Under Diagnostic Code 5213, the criteria for 
limitation of pronation are motion lost beyond the last 
quarter of the arc, which is rated 20 percent. 

The veteran underwent a VA examination in June 2005, which 
showed that the range of motion of the left elbow was either 
normal or slightly limited, as follows:  forward flexion was 
to 140 degrees, which is greater than 100 degrees, the 
criteria for a 10 percent rating based on limitation of 
flexion, and forearm pronation (actually indicated as 
"supination" in the report) was to 80 degrees, which is 
normal 38 C.F.R. § 4.71, Plate I, and forearm supination was 
to 85 degrees, which is greater than 30 degrees.  All range 
of motion was accomplished without pain, and active range of 
motion did not produce limitation of extension, weakness, 
fatigue, or incoordination.  X-rays of the left elbow showed 
only a small cystic change in the lateral condyle of the 
distal humerus.  The diagnosis was left elbow fracture with 
residuals of pain and stiffness in cold or wet weather.  

Based on the clinical findings, the criteria for the next 
higher rating have not been met on the basis of limitation of 
flexion, extension, pronation, or supination or by X-ray 
evidence of malunion.  And there is no objective evidence to 
show that pain on use or during flare-ups results in 
additional functional limitation to the extent that under the 
limitation-of-motion Diagnostic Codes the left elbow 
disability would be compensably disabling.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

There are no other rating criteria by which the veteran would 
be more appropriately evaluated in terms of his left radial 
head fracture residuals.  As criteria for a higher rating 
have not been demonstrated, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 

Residuals of a Fracture of the Left Scapular Wing

The left scapular wing fracture residuals are currently rated 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
for impairment of the clavicle or scapula.  

The criteria for the next higher rating, 10 percent, for 
impairment of the clavicle or scapula under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, requires malunion of the 
clavicle or scapula or nonunion of the clavicle or scapula 
without loose movement.  

Also, under Diagnostic Code 5200, when there is favorable 
ankylosis of the scapulohumeral articulation, with abduction 
to 60 degrees, can reach mouth and head, the minor arm is 
rated 20 percent.  Under Diagnostic Code 5201, when arm 
motion is limited at the shoulder level, or when arm motion 
is limited to a point midway between the side and shoulder 
level, the minor arm is rated 20 percent.  

The Rating Schedule also provides that a normal range of 
motion of the shoulder is 0 degrees to 180 degrees on flexion 
and abduction, 0 degrees to 90 degrees on internal rotation, 
and 0 degrees to 90 degrees on external rotation.  38 C.F.R. 
§ 4.71, Plate I.



The veteran underwent a VA examination in June 2005, which 
showed that the range of motion of the left shoulder was 
either normal or slightly limited, as follows:  flexion was 
to 170 degrees, abduction was to 170 degrees, and internal 
and external rotation was to 90 degrees.  All range of motion 
was accomplished without pain.  Active range of motion did 
not produce any weakness, fatigue, or incoordination.  X-rays 
showed that the left scapula remained intact.  The diagnosis 
was left scapular fracture with no residuals.  

In view of the foregoing, the Board concludes that the 
criteria for the next higher rating for residuals of a 
fracture of the left scapular wing have not been met.  That 
is, there is no evidence of malunion of the scapula or 
nonunion of the scapula without loose movement.  Further, the 
criteria for a higher rating under the limitation-of-motion 
Diagnostic Codes have not been met.  In reaching this 
conclusion, the Board finds that there is no credible 
objective evidence to show that any pain on use or during 
flare-ups results in ankylosis, or additional functional 
limitation to the extent that under the limitation-of-motion 
code the left scapular wing disability would be compensable.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


                                                                         
(The Order follows on the next page.)









ORDER

Service connection for discogenic disease of the cervical 
spine to include as secondary to service-connected residuals 
of a fracture of the left scapular wing is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral hand shakiness is denied.  

A rating higher than 10 percent for residuals of a fracture 
of the left wrist is denied.  

A compensable rating for residuals of a fracture of the left 
radial head is denied.  

A compensable rating for residuals of a fracture of the left 
scapular wing is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


